Citation Nr: 1713948	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-46 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from October 1943 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts in which, in part, the appellant's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was denied.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period between September 22, 2011 and February 10, 2014.  The Board notes that the Veteran's prior claim for TDIU had been denied in a rating decision issued in May 2010 that the Veteran did not appeal.  

The Veteran subsequently submitted a new TDIU claim on September 22, 2011.  The July 2013 rating action increased the disability evaluation for the Veteran's service-connected bilateral hearing loss disability from 60 percent to 70 percent, effective September 22, 2011; the Veteran's combined rating as of that date was 70 percent.

The Board notes that the evaluation for the Veteran's hearing loss disability was increased to 100 percent in a rating decision issued in February 2015.  The effective date for the 100 percent rating was February 11, 2014.  Therefore, the Veteran's claim for TDIU covers the period from September 22, 2011 to February 10, 2014.  See VA Form 9, December 2015.

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below. 

Review of the evidence of record reveals that the Veteran has been receiving VA medical treatment.  The RO has included VA treatment records dated from November 2005 to May 2007, and from March 2013 to December 2014, in the evidence of record.  However, no records from September 2011 to February 2013 have been included.  In particular, a December 2014 VA primary care progress note indicates that the Veteran underwent neuropsychological evaluations at the New England Geriatric Research Education and Clinical Centers (GRECC) at the Boston VA Medical Center in 2010 and 2011.  The Board notes that a neuropsychological evaluation performed at that facility in March 2007 includes a description of the Veteran's education and job history.

Because such records could reflect the effect of the service-connected disabilities on the Veteran's capacity for employment, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Thus, on remand, all outstanding VA treatment records should be obtained and associated with the evidence of record.

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected disabilities since 2007.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from May 2007 onward must be obtained.  More specifically, all neuropsychological evaluation reports from the GRECC at the Boston VAMC must be obtained.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made. The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After performing any additional indicated or necessary development, adjudicate the issue of entitlement to TDIU.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

5.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

